DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-17, drawn to a method for forming a composite tread with microchimneys, classified in B29D30/60.
Group II, Claims 18-22, drawn to a tire having a tread, classified in B60C19/082.

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product can be made by another materially different process, such as one that winds the coextruded strip helically, back and forth (i.e. zig-zag manner), in a direction perpendicular to the core axis and in a plane parallel to the core axis and placed with pieces side-by-side to form an annular element, in a direction parallel to the core axis and placed with pieces side-by-side to form an annular element, or in a direction inclined with respect to the core axis and placed with pieces side-by-side to form an annular element. Moreover, the product can be made by a process that does not form a composite tread with microchimneys. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the groupings required a different field of search (such as the consideration of different subclasses or at least the use of different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

In the event Applicant elects Group I, Applicant must select a SINGLE species from each of the following groups of species (necessitating a selection of 3 species in total – one each from Groups A, B, and C):

Species A1 – wherein the lateral edges of the tread are 100% of the first compound. 
Species A2 – wherein one of the lateral edges of the tread is formed from 100% compound A and the other lateral edge is formed from a mixture of the first compound and the second compound.
The species are independent or distinct because the composition of the lateral edges cannot be both 100% of the first compound and at the same time a mixture of the first and second compounds on one edge and 100% compound A on the other edge (which was never disclosed as being the same as either the first or second compounds thus it may be a different third compound). In addition, these species are not obvious variants of each other based on the current record. Currently, claim 1 appear/appears to be generic. 

Species B1 – wherein the tread is formed from a single layer of coextruded strips.
Species B2 – wherein the tread is formed from a first and second layer of coextruded strips. 
The species are independent or distinct because the tread cannot be formed from only a single layer and from a first and second layer at the same time. In addition, these species are not obvious variants of each other based on the current record. Currently, claim 1 appear/appears to be generic. 

Species C1 – wherein the continuous extruded strip has a rectangular cross-sectional shape. 
Species C2 – wherein the continuous extruded strip has a trapezoidal cross-sectional shape.


In the event Applicant elects Group II, Applicant must select a SINGLE species from each of the following groups of species (necessitating a selection of 3 species in total – one each from Groups D, E, and F):

Species D1 – wherein the continuous extruded strip has a rectangular cross-sectional shape. 
Species D2 – wherein the continuous extruded strip has a trapezoidal cross-sectional shape.
The species are independent or distinct because the shape of the strip cannot be both rectangular and trapezoidal at the same time. In addition, these species are not obvious variants of each other based on the current record. Currently, claim 18 appear/appears to be generic. 

Species E1 – wherein the lateral edges of the tread are 100% of the first compound. 
Species E2 – wherein one of the lateral edges of the tread is formed from 100% compound A and the other lateral edge is formed from a mixture of the first compound and the second compound.


Species F1 – wherein the tread is formed from a single layer of coextruded strips.
Species F2 – wherein the tread is formed from a first and second layer of coextruded strips. 
The species are independent or distinct because the tread cannot be formed from only a single layer and from a first and second layer at the same time. In addition, these species are not obvious variants of each other based on the current record. Currently, claim 18 appear/appears to be generic. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species required a different field of search (such as the consideration of different subclasses or at least the use of different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF E PAQUETTE/Examiner, Art Unit 1749